t c memo united_states tax_court donald j and denise k hastings petitioners v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioners lisa r woods for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes for and and an accuracy-related_penalty for as follows year deficiency sec_6662 accuracy-related_penalty dollar_figure -- big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issue for decision is whether petitioner denise hastings was in the trade_or_business of gambling hereinafter references to petitioner are to petitioner denise hastings and references to donald are to petitioner donald hastings findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in north dakota petitioner has a bachelor’s degree and has worked for many years as a controller and as a manager of several different accounting firms in north dakota petitioner is not a certified_public_accountant in date petitioner started her own accounting and consulting business as a limited_liability_company under the name accounting consulting plus l l c acp petitioner managed acp and kept the books_and_records acp’s clients generally were business owners and petitioner advised acp’s clients on issues relating to accounting and recordkeeping in particular petitioner advised acp’s clients to keep their own set of business and accounting_records rather than relying on bank statements or other yearly summaries from third parties to substantiate their business transactions in and petitioner spent approximately hours per week working on behalf of acp in and petitioner also spent some time each week tending to other business activities and gambling in and petitioner received income from acp of dollar_figure and dollar_figure respectively and petitioner received income from her other business activities of zero and dollar_figure respectively in and petitioner gambled at several casinos in north dakota for a total of days and days respectively at the casinos petitioner gambled only at the slot machines petitioner gambled primarily on weekends and holidays and generally for at least hours at a time occasionally donald would accompany petitioner to the casinos and would play the slot machines petitioner attempted to learn more about slot machine gambling by watching a video and by reading a number of books petitioner developed her own approach and theory relating to slot machine gambling upon arriving at a casino petitioner would survey the slot machines and talk with other patrons and employees in an attempt to determine which slot machines were hot petitioner believed that the best time to play the slot machines was in the evenings because of the money put in the machines throughout the day by other gamblers petitioner believed that slot machines generally pay out in cycles--when one slot machine pays out other slot machines also are likely to pay out petitioner also believed that she had higher success playing the slot machines on the first day of each month because it was a better pay cycle day than any other day petitioner generally played the high stakes slot machines inserting dollar_figure and dollar_figure into the slot machines petitioner often gambled over dollar_figure during a single day and occasionally she won jackpots in excess of dollar_figure at the conclusion of gambling on any day petitioner would cash_out her winnings at the casino and upon returning home she would place the cash winnings in a home safe until her next gambling trip while petitioner generally used cash from her home safe to gamble occasionally she gambled with money withdrawn from her personal checking account petitioner did not have a separate bank account for her gambling activity and she did not create a written business plan relating to her gambling activity generally petitioner tracked her gambling activity through a player card that was provided to her by the casino the player card when inserted into a casino’s slot machine electronically tracked the amount of money petitioner gambled her winnings and her losses on each slot machine at the end of the year the casinos provided petitioner an annual profit and loss statement relating to her gambling occasionally however petitioner played the slot machines without using her player card thus the profit and loss statements petitioner received from the casinos each year did not reflect all of her gambling activity the casinos also provided petitioner a form w-2g certain gambling winnings each time petitioner won a dollar_figure slot machine jackpot which form w-2g reflected the jackpot amount as gross winnings in and donald was employed as a mechanic and as a self-employed home repairman in and donald received dollar_figure and dollar_figure respectively in combined income from his employment with the mechanic company and from his self- employment for and petitioners timely filed their joint federal_income_tax returns on which petitioner treated her gambling activity as a trade_or_business attached to each of petitioners’ and joint federal_income_tax returns was a schedule c profit or loss from business relating to petitioner’s gambling activity on the schedule c petitioner claimed dollar_figure in gambling winnings and dollar_figure in gambling expenses on the schedule c petitioner claimed dollar_figure in gambling income and dollar_figure in gambling expenses on their and joint federal_income_tax returns petitioners also reported petitioner’s p’s income from acp and from her other business activity petitioners’ other income donald’s income from his employment and self-employment donald’s gambling income and taxes due and paid as follows p’s income petitioners’ donald’s income taxes year acp other other income employment gambling due paid dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number -0- big_number big_number on audit in an attempt to substantiate her claimed schedule c gambling expenses for and petitioner submitted player card profit and loss statements from two casinos for and from one casino for and forms w-2g from three casinos for and from four casinos for reflected in the table below for each year are the net gambling_losses reported on the player card profit and loss statements the jackpot winnings reported on the forms w-2g and the amount of gambling income and expenses reported on the schedules c relating to petitioner’s gambling activity that were attached to petitioners’ joint federal_income_tax returns player card form schedule c year information w-2g gambling profit loss jackpots income expenses dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number during audit respondent requested but petitioner failed to produce player card profit and loss statements and forms w-2g from a number of the casinos at which petitioner gambled and other records to substantiate petitioner’s gambling activity that was not reflected in her player card information or the forms w- 2g she had submitted to respondent respondent also determined that during and petitioner was not in the trade_or_business of gambling and therefore respondent disallowed petitioner’s schedule c treatment of her gambling activity for and instead respondent determined that for and petitioners were required to report petitioner’s gross gambling income as other income on line of petitioners’ joint federal_income_tax returns and to report petitioner’s gambling expenses as miscellaneous_itemized_deductions on schedule a itemized_deductions as a result petitioners’ adjusted_gross_income for each year exceeded the applicable_amount provided under sec_68 subjecting petitioners’ claimed schedule a itemized_deductions other than gambling expenses to the limitations on itemized_deductions provided under sec_68 respondent applied the sec_68 limitations to petitioners’ schedule a itemized_deductions other than gambling expenses and determined the tax deficiencies in issue opinion a taxpayer generally bears the burden of proving entitlement to claimed expense deductions rule a 290_us_111 because petitioner has not maintained and submitted adequate_records to substantiate her claimed gambling expenses petitioners do not qualify for a shift in the burden_of_proof under sec_7491 see sec_7491 to be carrying_on_a_trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity and regularity and with the objective of making a profit 480_us_23 sec_1_183-2 income_tax regs determining whether a taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case commissioner v groetzinger supra pincite a taxpayer’s profit objective must be actual and honest see 908_f2d_369 8th cir revg tcmemo_1988_468 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be determined from all the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s statements of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the court generally considers several nonexclusive factors for determining whether a taxpayer carried on an activity with a profit objective sec_1_183-2 income_tax regs manner in which activity is carried on petitioner did not carry on her gambling activity in a businesslike manner petitioner did not have a written business plan for her gambling activity petitioner did not have a separate bank account for her gambling activity and occasionally petitioner commingled personal and gambling funds see glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir ballich v commissioner tcmemo_1978_497 petitioner did not gamble on a regular basis but rather gambled irregularly and primarily on weekends and holidays petitioner did not maintain records relating to her gambling activity in a businesslike manner although petitioner testified that she tracked her gambling activity in a ledger which she kept in her home safe petitioner did not produce a ledger to respondent nor as evidence at trial see sec_6001 hardwick v commissioner tcmemo_2007_359 lutz v commissioner tcmemo_2002_89 petitioner claims that the player card statements and the forms w-2g constitute adequate_records petitioner’s annual player card statements and her forms w-2g however were incomplete petitioner’s lack of records and other evidence is particularly troubling considering petitioner’s professional training and employment as an accountant expertise consulting with experts and developing one’s expertise may indicate a profit objective sec_1_183-2 income_tax regs petitioner however has not shown that she acquired any gambling expertise petitioner’s strategy of observing the casino’s slot machines and talking to casino employees and patrons is insufficient see calvao v commissioner tcmemo_2007_57 time and effort expended a taxpayer’s devotion of time and effort to an activity may indicate a profit objective sec_1_183-2 income_tax regs petitioner’s occasional and weekend gambling activity however does not indicate a profit objective in and petitioner spent the majority of her time managing acp and tending to other business activities petitioner did not reduce the time she spent managing acp and tending to other business activities in order to pursue her gambling activity success in carrying on other activities if a taxpayer has engaged in other activities and made them profitable this success may indicate a profit objective even though the current activity is presently unprofitable sec_1_183-2 income_tax regs petitioner’s apparent success in running acp is indicative of petitioner’s abilities but the transferability thereof to gambling is suspect history of income or loss with respect to the activity a history of substantial losses may indicate that a taxpayer did not have a profit objective 72_tc_411 affd without published opinion 647_f2d_170 9th cir canale v commissioner tcmemo_1989_619 ballich v commissioner supra sec_1_183-2 income_tax regs petitioner claims that she made a gambling profit in subsequent years but petitioner did not submit credible proof thereof petitioner persisted in her gambling activity despite significant losses amount of occasional profits occasional income earned from an activity in relation to the amount of expenses_incurred may indicate a profit objective sec_1_183-2 income_tax regs petitioner’s income from gambling in relation to her claimed losses does not indicate that a profit potential existed in petitioner’s gambling activity see 50_tc_1007 elements of personal entertainment or recreation the presence of entertainment or recreational purposes in carrying on an activity may indicate that a taxpayer does not have a profit objective sec_1_183-2 income_tax regs petitioner testified that gambling was hard work that made her tired and that she did not gamble with friends petitioner argues that her gambling-related strategy and theories and her desire to win money show that her objective in gambling was primarily to earn a profit however donald’s occasionally accompanying petitioner to the casinos suggests a recreational purpose to at least those casino visits petitioner’s gambling-related strategy and theories and her desire to win money are consistent with both a profit objective and a recreational purpose see calvao v commissioner supra of the factors present in this case five weigh against petitioner and two are neutral we conclude that for and petitioner has not shown that she had a profit objective in carrying on her slot machine gambling activity and therefore that petitioner in and was not in the trade_or_business of gambling we sustain respondent’s determinations relating thereto sec_6662 and b imposes an accuracy-related_penalty equal to percent of any portion of underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement_of_income_tax as one which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the accuracy-related_penalty does not apply with respect to any portion of the underpayment as to which a taxpayer shows reasonable_cause and good_faith sec_6664 respondent bears the burden of producing sufficient evidence to support imposition of the accuracy-related_penalty however petitioners bear the burden of showing that the reasonable_cause exception applies see sec_7491 116_tc_438 in view of our finding that petitioners had a dollar_figure deficiency in their federal_income_tax respondent has shown that petitioners substantially understated their federal income taxes for at trial and on brief petitioners did not present evidence and did not argue that the reasonable_cause exception applies petitioners have not otherwise shown that their underpayment_of_tax was due to reasonable_cause or that they acted in good_faith with respect to the underpayment we sustain respondent’s imposition of the dollar_figure sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered for respondent
